Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Clark on November 1, 2021.

Please see Examiner’s Amendment attached to this Allowability Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417. The examiner can normally be reached Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        November 3, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199